Exhibit 10.1 THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE CROWDGATHER, INC. CONVERTIBLE PROMISSORY NOTE $110,000.00 Woodland Hills, California Dated as of December 3, 2008 CrowdGather, Inc., a Nevada corporation (the “Company”), for value received, hereby promises to pay to , or its registered assigns (“Holder”), the sum of One Hundred Ten Thousand Dollars ($110,000.00) on the terms and conditions set forth hereinafter.Payment for all amounts due hereunder shall be made by mail to the registered address of Holder. The following is a statement of the rights of Holder of this Note and the conditions to which this Note is subject, and to which Holder hereof, by the acceptance of this Note, agrees: 1.
